          Case 4:18-cv-01885-HSG Document 936 Filed 12/17/19 Page 1 of 3


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Daniel A. Apgar (admitted pro hac vice)
     jcarlin@venable.com                             dapgar@venable.com
3    Natalie Lieber (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     ndlieber@venable.com                            smccarthy@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Joshua D. Calabro (admitted pro hac vice)
     cgerson@venable.com                             jdcalabro@venable.com
5    Jason M. Dorsky (admitted pro hac vice)         Stephen Yam (admitted pro hac vice)
     jmdorsky@venable.com                            syam@venable.com
6    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@venable.com                            cnbingaman@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG
22    LITIGATION
                                                          APPLICATION FOR ADMISSION
23                                                        OF ATTORNEY PRO HAC VICE
24                                                        (CIVIL L.R. 11-3)
25

26

27

28


                                                     1
                        APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE
                                     CASE NO. 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 936 Filed 12/17/19 Page 2 of 3


1            I, Stephen J. Krachie, am an attorney in the law firm Venable LLP, Rockefeller Center, 1290
2    Avenue of the Americas, 20th Floor, New York, NY, 10104, Tel: (212) 218-2362, Fax: (212) 218-
3    2200, email SKrachie@Venable.com. I am an active member in good standing of the bar of New
4    York, bar number 5752126, and hereby respectfully apply for admission to practice pro hac vice in
5    the Northern District of California representing Plaintiffs Koninklijke Philips N.V. and U.S. Philips
6    Corporation in the above-entitled action. Attached is a true and correct copy of a certificate of good
7    standing or equivalent official document from said bar dated no more than one year prior to the date
8    of this application.
9            My local co-counsel in this case is Chris Holland of Holland Law LLP, an attorney who is a
10   member of the bar of this Court in good standing (bar number 164053) and who maintains an office
11   within the State of California at 220 Montgomery Street, Suite 800, San Francisco, California,
12   94104, Tel: (415) 200-4980; Fax: (415) 200-4989; email: CHolland@HollandLawLLP.com.
13           I agree to abide by the Standards of Professional Conduct set forth in Civil L.R. 11-4, and to
14   become familiar with the Local Rules and Alternative Dispute Resolution Programs of this Court.
15           I declare under penalty of perjury that the foregoing is true and correct.
16

17   Dated: December 17, 2019                                        /s/
                                                                Stephen J. Krachie
18

19

20

21

22

23

24

25

26

27

28


                                                         2
                            APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE
                                         CASE NO. 4:18-CV-01885-HSG
          Case 4:18-cv-01885-HSG Document 936 Filed 12/17/19 Page 3 of 3


1                             [PROPOSED] ORDER GRANTING
                  APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE
2

3            IT IS HEREBY ORDERED THAT the above Application for Admission of Attorney Pro
4    Hac Vice is GRANTED, subject to the terms and conditions of Civil L.R. 11-3. Pursuant to Civil
5    L.R. 11-3(e), all papers filed by the attorney must indicate appearance pro hac vice, and service of
6    papers upon, and communication with, local co-counsel designated in the application will constitute
7    notice to the party.
8            IT IS SO ORDERED.
9    Dated: ________________, 2019                          ________________________________
                                                            HON. HAYWOOD S. GILLIAM, JR.
10                                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
                            APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE
                                         CASE NO. 4:18-CV-01885-HSG
